1
2
3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5     SYDNEY T. VAN ASSCHE,                                     Case No. 2:18-cv-02135-JAD-NJK
6                                              Plaintiff                      ORDER
7            v.
8     STATE OF NEVADA,
9                                            Defendant
10
11   I.     DISCUSSION

12          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

13   (“NDOC”), has filed an application to proceed in forma pauperis and has submitted a motion to

14   compel. Docket Nos. 1, 1-1. Plaintiff has not submitted a complaint in this matter.

15          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

16   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until December

17   10, 2018, to submit a complaint to this Court. The Court will defer a decision on the application

18   to proceed in forma pauperis until Plaintiff submits a proper initiating document for this case.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that a decision on the application to proceed

21   in forma pauperis, Docket No. 1, is deferred.

22          IT IS FURTHER ORDERED that Plaintiff shall submit a complaint to this Court, no later

23   than December 10, 2018.

24          IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the approved

25   form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The Clerk of the Court

26   shall also send Plaintiff a copy of his motion to compel. Docket No. 1-1.

27   ///

28   ///
1           IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3           DATED THIS 8th day of November, 2018.
4
5
6                                            NANCY J. KOPPE
                                             UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
